Title: To Thomas Jefferson from Zadok Cramer, 21 March 1805
From: Cramer, Zadok
To: Jefferson, Thomas


                  
                     Pittsburgh, March 21, 1805
                  
                  Zadok Cramer hopes he will justly appreciate the honor conferred on him by Thomas Jefferson in the receipt of his very polite note of the 8th 2 mo. in which he says he “subscribes with pleasure for a copy of Brown Dictionary of Bible, proposed to be printed at Pittsburgh”
                  
                     N.B. Enclosed is a printed proposal for said work.
                  
               